        Case 19-13695-mdc              Doc 23 Filed 07/11/19 Entered 07/12/19 09:43:18                               Desc Imaged
                                            Certificate of Notice Page 1 of 7
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-13695-mdc
William J Dalton                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Randi                        Page 1 of 1                          Date Rcvd: Jul 09, 2019
                                      Form ID: pdf900                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 11, 2019.
db             +William J Dalton,   150 Burnside Avenue,   Jeffersonville, PA 19403-2638

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 11, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 9, 2019 at the address(es) listed below:
              PAUL H. YOUNG   on behalf of Debtor William J Dalton support@ymalaw.com, ykaecf@gmail.com,
               paullawyers@gmail.com,pyoung@ymalaw.com;youngpr83562@notify.bestcase.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                            TOTAL: 3
   Case 19-13695-mdc                              Doc 23 Filed 07/11/19 Entered 07/12/19 09:43:18                          Desc Imaged
                                                       Certificate of Notice Page 2 of 7
                                                                    L.B.F. 3015.1

                                                  UNITED STATES BANKRUPTCY COURT
                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re: William J. Dalton                                                             Case No.: 19-13695
                                                                                      Chapter 13
                                            Debtor(s)

                                                                           Chapter 13 Plan
    Original

             Amended

Date: July 8, 2019

                                                                THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                                 CHAPTER 13 OF THE BANKRUPTCY CODE

                                                                     YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the confirmation hearing
on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers carefully and
discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN MUST FILE A WRITTEN
OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-4. This Plan may be confirmed and become binding, unless a
written objection is filed.

                                              IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                                             MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                                          NOTICE OF MEETING OF CREDITORS.


 Part 1: Bankruptcy Rule 3015.1 Disclosures


                                 Plan contains nonstandard or additional provisions ± see Part 9

                                 Plan limits the amount of secured claim(s) based on value of collateral ± see Part 4

                                 Plan avoids a security interest or lien ± see Part 4 and/or Part 9


 Part 2: Plan Payment, Length and Distribution ± PARTS 2(c) & 2(e) MUST BE COMPLETED IN EVERY CASE

      § 2(a)(1) Initial Plan:
           Total Base Amount to be paid to the Chapter 13 Trustee (³Trustee´) $ 120,000.00
           Debtor shall pay the Trustee $ 2,000.00 per month for 60 months; and
           Debtor shall pay the Trustee $       per month for         months.
         Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(a)(2) Amended Plan:
          Total Base Amount to be paid to the Chapter 13 Trustee (³Trustee´) $
    The Plan payments by Debtor shall consists of the total amount previously paid ($       )
added to the new monthly Plan payments in the amount of $          beginning        (date) and continuing for           months.
        Other changes in the scheduled plan payment are set forth in § 2(d)

    § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to future wages (Describe source, amount and date
when funds are available, if known):

      § 2(c) Alternative treatment of secured claims:
              None. If ³None´ is checked, the rest of § 2(c) need not be completed.

                  Sale of real property

                                                                                                                                                Page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
   Case 19-13695-mdc                              Doc 23 Filed 07/11/19 Entered 07/12/19 09:43:18                              Desc Imaged
                                                       Certificate of Notice Page 3 of 7
 Debtor                William J. Dalton                                                          Case number    19-13695

             See § 7(c) below for detailed description

                Loan modification with respect to mortgage encumbering property:
             See § 4(f) below for detailed description

      § 2(d) Other information that may be important relating to the payment and length of Plan:

      § 2(e) Estimated Distribution

              A.         Total Priority Claims (Part 3)

                         1. Unpaid attorney¶s fees                                          $                                 2,000.00

                         2. Unpaid attorney¶s cost                                          $                                     0.00

                         3. Other priority claims (e.g., priority taxes)                    $                                     0.00

              B.         Total distribution to cure defaults (§ 4(b))                       $                                 1,658.24

              C.         Total distribution on secured claims (§§ 4(c) &(d))                $                               99,981.01

              D.         Total distribution on unsecured claims (Part 5)                    $                                 5,451.55

                                                                      Subtotal              $                              109,090.80

              E.         Estimated Trustee¶s Commission                                     $                               10,909.20


              F.         Base Amount                                                        $                              120,000.00

 Part 3: Priority Claims (Including Administrative Expenses & Debtor¶s Counsel Fees)

             § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                            Type of Priority                      Estimated Amount to be Paid
 Paul H. Young, Esquire                                              Attorney Fee                                                               $ 2,000.00

             § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid less than full amount.

                          None. If ³None´ is checked, the rest of § 3(b) need not be completed or reproduced.


 Part 4: Secured Claims

             § 4(a) ) Secured claims not provided for by the Plan

                          None. If ³None´ is checked, the rest of § 4(a) need not be completed or reproduced.

             § 4(b) Curing Default and Maintaining Payments

                          None. If ³None´ is checked, the rest of § 4(b) need not be completed.

         The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and, Debtor shall pay directly to creditor
monthly obligations falling due after the bankruptcy filing in accordance with the parties' contract.

 Creditor                      Description of Secured Current Monthly         Estimated                Interest Rate   Amount to be Paid to Creditor by
                               Property and Address, Payment to be paid       Arrearage                on Arrearage,   the Trustee
                               if real property       directly to creditor by                          if applicable
                                                      Debtor                                           (%)




                                                                                        2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
   Case 19-13695-mdc                              Doc 23 Filed 07/11/19 Entered 07/12/19 09:43:18                                  Desc Imaged
                                                       Certificate of Notice Page 4 of 7
 Debtor                William J. Dalton                                                         Case number        19-13695

 Creditor                      Description of Secured Current Monthly         Estimated                Interest Rate     Amount to be Paid to Creditor by
                               Property and Address, Payment to be paid       Arrearage                on Arrearage,     the Trustee
                               if real property       directly to creditor by                          if applicable
                                                      Debtor                                           (%)
                               150 Burnside
                               Avenue Norristown,
                               PA 19403
                               Montgomery County
                               $260,000 less
                               admininstrative
 Wells Fargo                   expenses if property                           Prepetition:
 Bank, N.A.                    were liquidated.       424.34                         $ 1,658.24                 0.00%                                 $1,658.24

          § 4(c) Allowed Secured Claims to be paid in full: based on proof of claim or pre-confirmation determination of the amount, extent or
validity of the claim

                          None. If ³None´ is checked, the rest of § 4(c) need not be completed.
                         (1) Allowed secured claims listed below shall be paid in full and their liens retained until completion of payments under the plan.

                      (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to determine the amount, extent or
              validity of the allowed secured claim and the court will make its determination prior to the confirmation hearing.

                     (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general unsecured claim under Part 5 of
              the Plan or (B) as a priority claim under Part 3, as determined by the court.

                      (4) In addition to payment of the allowed secured claim, ³present value´ interest pursuant to 11 U.S.C. § 1325(a) (5) (B) (ii) will be
              paid at the rate and in the amount listed below. If the claimant included a different interest rate or amount for ³present value´ interest in its
              proof of claim or otherwise disputes the amount provided for ³present value´ interest, the claimant must file an objection to confirmation.\

                         (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim and release the corresponding
              lien.

 Name of Creditor                  Description of       Allowed Secured     Present Value                   Dollar Amount of          Total Amount to be
                                   Secured Property and Claim               Interest Rate                   Present Value             Paid
                                   Address, if real                                                         Interest
                                   property
 Montgomery                        150 Burnside                  $27,720.57 9.00%                                        $6,696.14                  $34,416.71
 County Tax Claim                  Avenue
 Bureau                            Norristown, PA
                                   19403 Montgomery
                                   County
                                   $260,000 less
                                   admininstrative
                                   expenses if
                                   property were
                                   liquidated.
 NCEP, LLC                         2006 Dodge                     $2,641.50 6.00%                                          $404.92                    $3,046.42
                                   Magnum
                                   To be crammed
                                   down
 Wells Fargo Bank,                 150 Burnside                   $2,784.72 0.00%                                             $0.00                   $2,784.72
 N.A.                              Avenue
                                   Norristown, PA
                                   19403 Montgomery
                                   County
                                   $260,000 less
                                   admininstrative
                                   expenses if
                                   property were
                                   liquidated.




                                                                                 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
   Case 19-13695-mdc                              Doc 23 Filed 07/11/19 Entered 07/12/19 09:43:18                                    Desc Imaged
                                                       Certificate of Notice Page 5 of 7
 Debtor                William J. Dalton                                                            Case number        19-13695

 Name of Creditor                  Description of       Allowed Secured     Present Value                      Dollar Amount of         Total Amount to be
                                   Secured Property and Claim               Interest Rate                      Present Value            Paid
                                   Address, if real                                                            Interest
                                   property
 Wells Fargo Home                  150 Burnside                  $50,556.99 6.99%                                           $9,176.17                 $59,733.16
 Mortgage                          Avenue
                                   Norristown, PA
                                   19403 Montgomery
                                   County
                                   $260,000 less
                                   admininstrative
                                   expenses if
                                   property were
                                   liquidated.

                  § 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506

                          None. If ³None´ is checked, the rest of § 4(d) need not be completed.

             § 4(e) Surrender

                          None. If ³None´ is checked, the rest of § 4(e) need not be completed.

             § 4(f) Loan Modification

                  None. If ³None´ is checked, the rest of § 4(f) need not be completed.

 Part 5:General Unsecured Claims

             § 5(a) Separately classified allowed unsecured non-priority claims

                          None. If ³None´ is checked, the rest of § 5(a) need not be completed.

             § 5(b) Timely filed unsecured non-priority claims

                           (1) Liquidation Test (check one box)

                                             All Debtor(s) property is claimed as exempt.

                                             Debtor(s) has non-exempt property valued at $        for purposes of § 1325(a)(4) and plan provides for distribution
                                             of $       to allowed priority and unsecured general creditors.

                           (2) Funding: § 5(b) claims to be paid as follows (check one box):

                                             Pro rata

                                             100%

                                             Other (Describe)


 Part 6: Executory Contracts & Unexpired Leases

                          None. If ³None´ is checked, the rest of § 6 need not be completed or reproduced.



 Part 7: Other Provisions

             § 7(a) General Principles Applicable to The Plan

             (1) Vesting of Property of the Estate (check one box)


                                                                                     4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
   Case 19-13695-mdc                              Doc 23 Filed 07/11/19 Entered 07/12/19 09:43:18                                Desc Imaged
                                                       Certificate of Notice Page 6 of 7
 Debtor                William J. Dalton                                                      Case number         19-13695

                                Upon confirmation

                                Upon discharge

           (2) Subject to Bankruptcy Rule 3012, the amount of a creditor¶s claim listed in its proof of claim controls over any contrary amounts listed in
Parts 3, 4 or 5 of the Plan.

          (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under § 1326(a)(1)(B), (C) shall be disbursed to
the creditors by the debtor directly. All other disbursements to creditors shall be made to the Trustee.

          (4) If Debtor is successful in obtaining a recovery in personal injury or other litigation in which Debtor is the plaintiff, before the completion
of plan payments, any such recovery in excess of any applicable exemption will be paid to the Trustee as a special Plan payment to the extent necessary
to pay priority and general unsecured creditors, or as agreed by the Debtor or the Trustee and approved by the court..

             § 7(b) Affirmative duties on holders of claims secured by a security interest in debtor¶s principal residence

             (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such arrearage.

          (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition mortgage obligations as provided for by the
terms of the underlying mortgage note.

           (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole purpose of precluding the imposition of
late payment charges or other default-related fees and services based on the pre-petition default or default(s). Late charges may be assessed on
post-petition payments as provided by the terms of the mortgage and note.

          (4) If a secured creditor with a security interest in the Debtor¶s property sent regular statements to the Debtor pre-petition, and the Debtor
provides for payments of that claim directly to the creditor in the Plan, the holder of the claims shall resume sending customary monthly statements.

           (5) If a secured creditor with a security interest in the Debtor¶s property provided the Debtor with coupon books for payments prior to the
filing of the petition, upon request, the creditor shall forward post-petition coupon book(s) to the Debtor after this case has been filed.

             (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon books as set forth above.

             § 7(c) Sale of Real Property

                  None. If ³None´ is checked, the rest of § 7(c) need not be completed.

          (1) Closing for the sale of (the ³Real Property´) shall be completed within months of the commencement of this bankruptcy case (the ³Sale
Deadline´). Unless otherwise agreed, each secured creditor will be paid the full amount of their secured claims as reflected in § 4.b (1) of the Plan at the
closing (³Closing Date´).

             (2) The Real Property will be marketed for sale in the following manner and on the following terms:


           (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all customary closing expenses and all liens
and encumbrances, including all § 4(b) claims, as may be necessary to convey good and marketable title to the purchaser. However, nothing in this Plan
shall preclude the Debtor from seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to 11 U.S.C. §
363(f), either prior to or after confirmation of the Plan, if, in the Debtor¶s judgment, such approval is necessary or in order to convey insurable title or is
otherwise reasonably necessary under the circumstances to implement this Plan.

             (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the Closing Date.

             (5) In the event that a sale of the Real Property has not been consummated by the expiration of the Sale Deadline:


 Part 8: Order of Distribution

             The order of distribution of Plan payments will be as follows:

             Level 1: Trustee Commissions*
             Level 2: Domestic Support Obligations
             Level 3: Adequate Protection Payments
             Level 4: Debtor¶s attorney¶s fees

                                                                              5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
   Case 19-13695-mdc                              Doc 23 Filed 07/11/19 Entered 07/12/19 09:43:18                           Desc Imaged
                                                       Certificate of Notice Page 7 of 7
 Debtor                William J. Dalton                                                   Case number        19-13695

             Level 5: Priority claims, pro rata
             Level 6: Secured claims, pro rata
             Level 7: Specially classified unsecured claims
             Level 8: General unsecured claims
             Level 9: Untimely filed general unsecured non-priority claims to which debtor has not objected

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee not to exceed ten (10) percent.

 Part 9: Nonstandard or Additional Plan Provisions

Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the applicable box in Part 1 of this Plan is checked.
Nonstandard or additional plan provisions placed elsewhere in the Plan are void.

           None. If ³None´ is checked, the rest of § 9 need not be completed.



 Part 10: Signatures

          By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan contains no nonstandard or additional provisions
other than those in Part 9 of the Plan.

 Date:       July 8, 2019                                                       /s/ Paul H. Young, Esquire
                                                                                Paul H. Young, Esquire
                                                                                Attorney for Debtor(s)




                                                                            6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
